519 P.2d 1045 (1974)
Gordon LEITCH, Jr., an Individual, Appellant,
v.
STATE of Oregon, DEPARTMENT OF REVENUE, and Tri-County Metropolitan Transportation District, Respondents.
Court of Appeals of Oregon.
Submitted on Record and Briefs February 21, 1974.
Decided March 11, 1974.
Rehearing Denied April 10, 1974.
Review Denied April 24, 1974.
*1046 Gordon Leitch, Jr., pro se, appellant.
Lee Johnson, Atty. Gen., and Alfred B. Thomas, Asst. Atty. Gen., Salem, for respondents.
Before SCHWAB, C.J., and LANGTRY and FOLEY, JJ.
LANGTRY, Judge.
Plaintiff appeals from a dismissal of this declaratory judgment proceeding in which he sought judgment, declaring "that no past or future transportation district taxes are due * * * from the plaintiff * * *," that any taxes that might be due "be satisfied only in accordance" with U.S. Constitution, Art. I, § 10, and that ORS ch. 267 (Mass Transit Districts) and "succeeding" regulations are unconstitutional and void.
The plaintiff alleged that he was an employer taxed by the Tri-County Metropolitan Transportation District, and that he tendered payment of the taxes by way of checks. Copies of three such checks to the Oregon Department of Revenue drawn on the United States National Bank are attached to pleadings as exhibits. They are drawn for 0.0994 "ounce of gold and silver coin only," 0.2786 "ounces of gold and silver coin only," and "5 00/100 gold-silver coin alloy only or oz. 5/38 gold-silver alloy." The checks are adorned with repeated instructions against their being altered in any way.
Plaintiff's allegations and argument are about as confusing as are these checks. His argument falls roughly under three general categories: (1) that the transportation district's taxes are constitutionally illegal because they are unequal between persons and classes; (2) that such taxes can only be collected in specie designated in U.S. Constitution, Art. I, § 10, and dollars of gold nine-tenths fine as designated in 31 U.S.C. § 314 (1971); and (3) that he is unconstitutionally subjected to invountary servitude if he is required to pay the tax.
(1). Plaintiff's argument pertaining to inequality of taxation, in its entire essence, was considered and rejected in Horner's Market v. Tri-County Trans., 2 Or. App. 288, 467 P.2d 671, affirmed 256 Or. 124, 471 P.2d 798 (1970):
"`"* * * Neither due process nor equal protection imposes * * * any rigid rule of equality of taxation * * *."'" (Quoting from Garbade and Boynton v. City of Portland, 188 Or. 158, 191, 214 P.2d 1000 (1950).) 2 Or. App. at 307, 467 P.2d at 680.
(2). U.S. Constitution, Art. I, § 10, upon which plaintiff relies, prohibits states from making "any Thing but gold and silver Coin a Tender in Payment of Debts * * *." Plaintiff has no cognizable complaint in this regard, for it is the federal government, not the state, that has made "[a]ll coins and currencies of the United States * * * legal tender * * *." 31 U.S.C. § 392 (Supp. 1972).
(3). If plaintiff is made a slave by reason of the necessity for society to tax its individual members, we are all slaves. The argument is frivolous.
We have considered plaintiff's lengthy arguments in his brief, and find all of them wanting.
Affirmed.